Filed 5/27/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 116







Cole Milo Maxon, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20140314







State of North Dakota, 		Plaintiff and Appellee



v.



Cole Milo Maxon, 		Defendant and Appellant







No. 20140473







Appeals from the District Court of Morton County, South Central Judicial District, the Honorable David E. Reich, Judge.



AFFIRMED.



Per Curiam.



Mark T. Blumer, P.O. Box 7340, Fargo, N.D. 58106, for appellant; submitted on brief.



Allen M. Koppy, State’s Attorney, 210 Second Avenue NW, Mandan, N.D. 58554, for appellee; submitted on brief.

Maxon v. State

No. 20140314

State v. Maxon

No. 20140473



Per Curiam.

[¶1]	
Cole Maxon appeals from an order denying his application for post-conviction relief entered after an evidentiary hearing and from a judgment resentencing him for possession of a controlled substance.  He argues he received ineffective assistance of counsel when he pled guilty to possession of a controlled substance.  We affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]
	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom